Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 2-10 are objected to because of the following informalities: Claims 2-8 are dependent on the “implant of claim 1.” Claim 1 is a method claim.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowable of the prior art and upon overcoming the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: Most pertinent prior art including U.S. Patent Pub. No. 2007/0250167 to Bray et al., U.S. Patent Pub. No. 2007/0106384 to Bray et al., U.S. Patent Pub. No. 2006/0241597 to Mitchell et al., U.S. Patent Pub. No. 2005/0010291 to Stinson et al. teach a cervical spine spacer including a spacer body, including a first surface and a second surface, wherein the first surface is configured to contact a first cervical vertebral body among adjacent cervical vertebral bodies, a first spacer portion and a second spacer portion, an anchor plate portion from which the first spacer portion and the second spacer portion extend, and a channel configured to pass through the spacer body from the first surface and the second surface, the channel comprising a first opening in the first surface and a second opening in the second surface. A fastener extends through the channel and is configured to anchor the spacer body. The prior art fails to teach or disclose, however, the structural relationship including wherein the anchor plate extends in a plane orthogonal to both the first spacer portion and the second spacer portion, wherein the first spacer portion and the second spacer portion are non-unitary bodies and spaced apart from one another and coupled only through the anchor plate, and wherein the fastener is configured to pass through the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,588,671. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose a cervical spine spacer having a spacer body, including a first surface configured to contact a first cervical vertebral body among adjacent cervical vertebral bodies, and a second surface. The spacer body further having a first and second spacer portions, an anchor plate portion from which the first spacer portion and the second spacer portion extend, and a channel configured to pass through the spacer body from the first surface and the second surface, the channel including a first and second openings, the first spacer portion and the second spacer portion are coupled only through the anchor plate that extends in a plane orthogonal to both the first spacer portion and the second spacer portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/               Primary Examiner, Art Unit 3775